DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

2. 	Claims 1-21 are allowable. Claims 22-30, previously withdrawn from consideration as a
result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to
the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions
I and II, as set forth in the Office action mailed on September 30, 2021, is hereby
withdrawn and claims 22-30 are hereby rejoined and fully examined for patentability under 37
CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that
if any claim presented in a continuation or divisional application is anticipated by, or includes all
the limitations of, a claim that is allowable in the present application, such claim may be subject
to provisional statutory and/or nonstatutory double patenting rejections over the claims of the
instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C.
121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32
(CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

3. 	The following is an examiner’s statement of reasons for allowance: Applicant claims a
fiber reinforced composite structure having impact resistance as recited in claim 1. Additionally,
Applicant claims a method of forming a fiber reinforced composite structure as recited in claim
22.
	The closest prior art, Kisailus et al., U.S. Pre Grant Publication 2014/0033411, teaches a
fiber reinforced elastic composite material have shock and impact resistance wherein the
composite structure comprises a multiplicity of helicoidal oriented fiber ply layers stacked on top
of each other within a matrix wherein the multiple layer are stacked on each other with specific
angles between each layer. Kisailus fails to teach or suggest that the first plurality of plies
comprises parallel fibers defining an orientation that are not arranged in a helicoidal relationship
wherein an included angle between the orientation directions of a first pair of adjacent plies is
30 ° or more, and further wherein an included angle between the orientation directions of at least
one other pair of adjacent plies is 30 ° or more.

	In summary, claims 1-30 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786